WELLS, Judge.
The statute upon which the order of delinquency is based is N.C. Gen. Stat. § 14-269(a), which provides:
*376Carrying Concealed Weapons, (a) It shall be unlawful for any person, except when on his own premises, willfully and intentionally to carry concealed about his person any bowie knife, dirk, dagger, slung shot, loaded cane, metallic knuckles, razor, shurikin, stun gun, pistol, gun or other deadly weapon of like kind. This section does not apply to an ordinary pocket knife carried in a closed position. As used in this section, “ordinary pocket knife” means a small knife, designed for carrying in a pocket or purse, which has its cutting edge and point entirely enclosed by its handle, and that may not be opened by a throwing, explosive or spring action.
Respondent does not contend that he was not carrying the knife concealed about his person while off his own premises. His sole contention is that the knife he was carrying is an “ordinary pocket knife” as defined by the statute. We agree.
The only aspect of the charge at issue before the trial court was the size of the knife. The trial court did not agree that the knife was a small knife. Respondent’s knife was about four and one-half inches in overall length, when folded, clearly designed for carrying in a pocket or purse. We hold that because the knife in question was an “ordinary pocket knife” as defined by the statute, that charge should have been dismissed.
The order of delinquency is reversed. Since the order as to respondent’s undisciplined status is not contested, it is affirmed, and the case is remanded for an appropriate disposition order based on that status.
Affirmed in part, reversed in part, and remanded.
Judges JOHNSON and Orr concur.